Title: To George Washington from Henry Knox, 23 June 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia] June 23d 1791.

The Post has arrived from Fort Pitt and brought Letters of the 16th instant, from Major General Butler—Every thing was tranquil—the Levies were posted so as to dismiss the Militia down to the Great Kenahwa.
I have written to Major General St Clair, not to expect more than 2,500 regulars and Levies in addition to the old troops on the Ohio—That if the service should require a greater number, that he must draw them from Kentucky in such numbers, and of such species of troops as he shall judge proper.
Nearly all the troops expected to be of service in the Campaign, are now moving forward.
I have just received a Letter from General Sevier, dated the ceded territory the 5th instant—in which he informs me, that three Companies of his battalion were raised, and would march in a few days for Fort Washington—As dependence was placed upon that district for Rifle-men, this information affords me great satisfaction.
That Governor Blount has informed him, there is likely to be a very large representation of the Cherakees, and that the treaty would probably be opened on the 5th of June.
That the Goods for the treaty, and Soldiers Clothing had all arrived safe some time before. I have the honor to be With the highest Respect, Sir, Your most Obedt hume servt

H. Knox

